DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/858,540 filed on 24 April 2020.
Claims 1-19 have been canceled.
Claims 20-37 have been newly added. 
Claims 20-37 are currently pending, and have been examined. 

Information Disclosure Statement
The Information Disclosure Statement filed 28 July 2020 has been considered. An initialed copy of the Form 1449 are enclosed herewith.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 20-21, 26, 32, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 20-21, 26, 32, and 33 recite and/or refer to various “pre-staging” devices including, a pre-staging processor, a pre-staging memory coupled to the pre-staging processor, a pre-staging graphics user interface in communication with the pre-staging processor, a pre-staging communication interface in communication with the pre-staging processor.  However, the Examiner is unable to find any generic, conventional or specific examples/formula/algorithms described in the instant specification that shows that Applicant was in possession of an invention that includes the above pre-staging devices. Further, there is no description that provides for how one of ordinary skill in the art would practice the instant invention with any known or novel tool. Thus even though some of the claim language is supported in disparate portions of the specification, the claimed invention as a whole is directed to a "black box" that is not supported by any generic or specific examples that show possession thereof nor could the outcomes thereof be predicted or replicated. "Generic claim language appearing in ipsis verbis in the original specification does not satisfy the written description requirement if it fails to support the scope of the genus claimed [see Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co. (Fed. Cir. 2010) (en bane)]." The instant specification lacks any description of an actual reduction to practice which would be evidenced by formulas, flow-charts, programming steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth "in such full, clear, concise, and exact terms" to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971 ). Claims depending from 20, 26, and 32 are rejected because of their dependency on rejected claims and for the same rational as noted above. (See also MPEP 2161.011)

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: “… receiving a request to complete a money transfer transaction between a sender and a receiver; … receiving staging information … , wherein the staging information includes information associated with an identity of the sender and the identity of the receiver; determining whether to place a hold on the money transfer transaction based, at least in part, on the staging information received; wherein the determination to place a hold is at least partially based on: accessing profile information to obtain a profile associated with the sender, accessing profile information to obtain a profile associated with the receiver, accessing a restricted sender list to determine if the sender is found in an internal deny list; accessing a restricted receiver list to determine if the receiver is found in the internal deny list; accessing transaction log information to determine if the sender has sent a threshold number of money transfers; accessing transaction log information to determine if the receiver has received a threshold number of money transfers; accessing transaction log information to determine if the sender has sent a threshold aggregate amount of funds to the receiver in previous money transfers; accessing transaction log information to determine if the receiver has received a threshold aggregate amount of funds in previous money transfers; if the determination is to place a hold on the money transfer transaction, sending a due diligence request … ; … distributing due diligence requests … using load balancing techniques to minimize an amount of time between receiving the due diligence requests and completing due diligence operations; … initiating one or more due diligence operations to determine whether to remove the hold on the money transfer transaction; … sending a remove hold instruction to an agent device; a compliance hold queue stored … ; … receiving confirmation information regarding the money transfer transaction and instructions for denying the money transfer transaction …”. The claim is directed to a system (e.g., machine) which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components of merely receiving, storing, matching/comparing (validating), transmitting, and updating (modifying) data and/or information.

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion), inasmuch as the claimed system as a whole is directed towards facilitating account verification and/or authorization in association with a funds transfer process in an automated manner, but for the recitation of generic computer components. Performing the steps of receiving, storing, matching/comparing (validating), transmitting, and updating (modifying) data and/or information associated with verification and/or authorization of an account falls within the certain methods of organizing human activity (fundamental economic practice) grouping of abstract ideas, whereas but for the by a computer device language, the limitations recited in the context of the claim encompasses user thinking determining whether execution or processing of financial transaction may proceed or needs to be put on hold or suspended along with determining whether due diligence needs to be performed in association with a particular financial activity. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the mental processes grouping of abstract ideas. Other than the mere nominal recitation of a generic computer device – “processor”, nothing in the claim element precludes the steps from the organizing human interactions and mental processes groupings. Accordingly, for these reasons, the claim recites an abstract idea. 

Authorizing and/or validating a financial transaction through the performance of a due diligence process is a basic economic practice and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to fundamental economic practice, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept identified. The claim recites the additional element – using a computer device to perform the step(s) described. However, the computer device is recited at a high-level of generality and is merely invoked as a tool (intermediary/conduit) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept comprising receiving, storing, matching/comparing (validating), transmitting, and updating (modifying) data and/or information in an automated manner. The additional element of using the computer devices recited to perform the steps recited amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claim is ineligible.

Independent claim 26 recites substantially the same limitations as claim 20 above and is ineligible for the same reasons. The subject matter of claim 26 corresponds to the subject matter of claim 20 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 20 applies to claim 26 accordingly.

Independent claim 32 recites substantially the same limitations as claim 20 above and is ineligible for the same reasons. The subject matter of claim 32 corresponds to the subject matter of claim 20 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 20 applies to claim 32 accordingly.

Dependent claims 21-25, 27-31 and 33-37 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 21, 27 and 33, the step(s) “wherein the pre-staging memory also includes instructions for presenting one or more electronic forms to the sender where the one or more forms are required for compliance with particular government regulations that impose restrictions on the transfer of funds to particular countries”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules and/or instructions used in the system.

In claims 22, 28 and 34, the step(s) “wherein the compliance device memory also includes instructions for determining whether to forgo at least a portion of the due diligence operations based on whether the profile of the sender is different from identity of the sender provided in the staging information”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules and/or instructions used in the system.

In claims 23, 29 and 35, the step(s) “wherein the compliance device memory also includes instructions for determining whether to forgo at least a portion of the due diligence operations based on a status indicator included in a profile associated with the sender”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules and/or instructions used in the system.

In claims 24, 30 and 36, the step(s) “wherein the profile information includes a risk level which is used to identify a set of due diligence operations that is to be performed before the money transfer transaction can be approved”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules and/or instructions used in the system.

In claims 25, 31 and 37, the step(s) “wherein persons and entities identified in the IDL are determined by a money transfer entity based on internal regulatory compliance procedures and requirements which differ from regulatory requirements imposed by a government agency”, is a 
further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions; managing personal behavior of relationships or interactions between people (including social activities, teachings, following rules or instructions), as well as mental processes – mental steps and/or concepts performed in the human mind (concepts performed in the human mind (including an observation, evaluation, judgment, opinion) because it merely describes intermediate steps and/or rules and/or instructions used in the system.

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 20-37 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Chauhan, US 2006/0287953 (hereinafter “Chauhan”), in view of Beresford-Wood et al., US 2014/0013242 (hereinafter “Beresford-Wood”).

Re Claims 1-19: (Canceled) Re Claim 20: (New) Chauhan discloses a communications system comprising: 

a staging information receiving device including, a pre-staging processor, a pre-staging memory coupled to the pre-staging processor, a pre-staging graphics user interface in communication with the pre-staging processor, a pre-staging communication interface in communication with the pre-staging processor;  (¶[0021])

wherein the pre-staging memory includes instructions for receiving a request to complete a money transfer transaction between a sender and a receiver; (¶[0110])

receiving staging information via the pre-staging graphics user interface, wherein the staging information includes information associated with an identity of the sender and the identity of the receiver; (¶[0021])

determining whether to place a hold on the money transfer transaction based, at least in part, on the staging information received; (¶[0060])

wherein the determination to place a hold is at least partially based on: (¶[0060])

accessing profile information to obtain a profile associated with the sender, accessing profile information to obtain a profile associated with the receiver, accessing a restricted sender list to determine if the sender is found in an internal deny list; (¶[0075])

accessing a restricted receiver list to determine if the receiver is found in the internal deny list; (¶[0075])

accessing transaction log information to determine if the sender has sent a threshold number of money transfers; (¶[0076])

accessing transaction log information to determine if the receiver has received a threshold number of money transfers; (¶[0076])

accessing transaction log information to determine if the sender has sent a threshold aggregate amount of funds to the receiver in previous money transfers; (¶[0076])

accessing transaction log information to determine if the receiver has received a threshold aggregate amount of funds in previous money transfers; (¶[0076])

Chauhan doesn’t explicitly disclose but Bereford-Wood teaches:

if the determination is to place a hold on the money transfer transaction, sending a due diligence request to a central server; 

(Beresford-Wood, ¶¶[0013-0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beresford-Wood with the invention of Chauhan as disclosed above, for the motivation of managing the risk of fraud associated with fund transfers in an organized manner. 

Chauhan further discloses:

the central server including, a central server processor; (¶[0021])

a central server memory coupled to the central server processor; (¶[0021])

a central server communication interface in communication with the central server processor; (¶[0021])

Chauhan doesn’t explicitly disclose but Bereford-Wood teaches:

wherein the central server memory includes instructions for distributing due diligence requests to one or more compliance specialist devices using load balancing techniques to minimize an amount of time between receiving the due diligence requests and completing due diligence operations; 

(Beresford-Wood, ¶¶[0013-0016]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beresford-Wood with the invention of Chauhan as disclosed above, for the motivation of managing the risk of fraud associated with fund transfers in an organized manner. 

Chauhan further discloses:

at least one compliance device including, a compliance device processor; (¶[0021])

a compliance device memory to the compliance device processor; (¶[0021])

a compliance device communication interface in communication with the compliance device processor; (¶[0021])

wherein the compliance device memory includes instructions for initiating one or more due diligence operations to determine whether to remove the hold on the money transfer transaction; (¶[0060])

wherein the compliance device processor communicates with a compliance database, the compliance database including a profile database containing profiles of senders and receivers, an internal deny list ("IDL") database of senders and receivers, and a transaction log database for senders and receivers; (¶[0021])

wherein the compliance device memory includes instructions for sending a remove hold instruction to an agent device; (¶[0060])

a compliance hold queue stored in the compliance device memory; (¶[0060])

an agent device including, an agent device processor, an agent device memory coupled to the agent device processor, an agent device communication interface in communication with the agent device processor; (¶[0021])

wherein the agent device memory includes instructions for receiving confirmation information regarding the money transfer transaction and instructions for denying the money transfer transaction, and a communications network in communication with the pre-staging communication interface; (¶[0021])

the central server communication interface; (¶[0062])

the compliance device communication interface; (¶[0062])

the agent device communication interface. (¶[0062])
Re Claim 21: (New) Chauhan in view of Beresford-Wood discloses the communications system of claim 20.

wherein the pre-staging memory also includes instructions for presenting one or more electronic forms to the sender where the one or more forms are required for compliance with particular government regulations that impose restrictions on the transfer of funds to particular countries. (¶[0075])
Re Claim 22: (New) Chauhan in view of Beresford-Wood discloses the communications system of claim 20.

wherein the compliance device memory also includes instructions for determining whether to forgo at least a portion of the due diligence operations based on whether the profile of the sender is different from identity of the sender provided in the staging information.  (¶[0075])
Re Claim 23: (New) Chauhan in view of Beresford-Wood discloses the communications system of claim 20. Chauhan doesn’t explicitly disclose:

wherein the compliance device memory also includes instructions for determining whether to forgo at least a portion of the due diligence operations based on a status indicator included in a profile associated with the sender. 

Beresford-Wood makes this teaching in a related endeavor (Abstract: “due diligence status values that are associated with the display document are updated…”; FIG. 5: “Dynamic Due Diligence Folder Icons: Partial Review, Action Needed, Full Review, No Review”; FIG. 8A: “Update Status Indicators Based On Interaction”; ¶[0001]: “the technology herein relates to providing users with visual indications of the status of a given due diligence project”; ¶[0012]: “a visual indication (e.g., heat map) allows them to quickly see and synthesize important information about the due diligence review”; ¶[0013]: “storage medium is configured to … store at least one due diligence status value… and updates at least one due diligence status value…”; ¶[0016]: “In an aspect, the at least one due diligence status value includes a reviewed status value that indicates whether the respective document has been reviewed or not reviewed…”; ¶[0018]: “the at least one due diligence status value includes an assignment due diligence task value…”; ¶[0052}: “the administrator (or publisher) may assign or delegate portions of the due diligence project…”; ¶[0057]: “the icon graphically shows a user that all of the documents in the folder have been reviewed (indicated by0 … Such actions may indicate that, for example, a dynamic due diligence item is still unresolved and that further action is needed…”; ¶[0058]: Other graphical indications may indicate other statuses… No checkmark or just a plain folder icon may indicate that no action on the documents in the folder has been taken (e.g., no documents have been reviewed)…”; ¶[0067]: “files may have one or more status indicators or values setup… business logic in the virtual data room may provide a dynamic determination as to whether or not a file has been “reviewed”…”; ¶[0071]: “status indicators related to the document being reviewed may be updated. For example, if the user completely reviews the document, the virtual data room may set the status of the document to “reviewed”; ¶[0072]: “in certain example embodiments, this may involve dynamically determining a due diligence status…”; ¶[0074]: “folder view may be combined with a heat map to indicate what areas (e.g., folders) are “cool” (e.g., not seeing much activity) versus folders that are complete or “hot” (e.g., seeing a lot of review activity. Thus, different colors may be used to represent the various due diligence statuses of a given folder.”) – discloses the uses of status indicators used to indicate whether due diligence activity for a particular transaction to be performed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Beresford-Wood with the invention of Chauhan as disclosed above, for the motivation of managing activities/tasks associated with a performing a financial transaction in an efficient manner. 

Re Claim 24: (New) Chauhan in view of Beresford-Wood discloses the communications system of claim 20. Chauhan further discloses:

wherein the profile information includes a risk level which is used to identify a set of due diligence operations that is to be performed before the money transfer transaction can be approved. (¶[0071])
Re Claim 25: (New) Chauhan in view of Beresford-Wood discloses the communications system of claim 20. Chauhan further discloses:

wherein persons and entities identified in the IDL are determined by a money transfer entity based on internal regulatory compliance procedures and requirements which differ from regulatory requirements imposed by a government agency.  (¶[0075])
Re Claim 26: (New) Claim 26, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 20. Accordingly, claim 26 is rejected in the same or substantially the same manner as claim 20.

Re Claim 27: (New) Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 21.

Re Claim 28: (New) Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 22.

Re Claim 29: (New) Claim 29, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 29 is rejected in the same or substantially the same manner as claim 23.

Re Claim 30: (New) Claim 30, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 30 is rejected in the same or substantially the same manner as claim 24.

Re Claim 31: (New) Claim 31, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 25. Accordingly, claim 31 is rejected in the same or substantially the same manner as claim 25.

Re Claim 32: (New) Claim 32, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 20. Accordingly, claim 32 is rejected in the same or substantially the same manner as claim 20.

Re Claim 33: (New) Claim 33, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 21. Accordingly, claim 33 is rejected in the same or substantially the same manner as claim 21.

Re Claim 34: (New) Claim 34, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 22. Accordingly, claim 34 is rejected in the same or substantially the same manner as claim 22.

Re Claim 35: (New) Claim 35, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 23. Accordingly, claim 35 is rejected in the same or substantially the same manner as claim 23.

Re Claim 36: (New) Claim 36, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 24. Accordingly, claim 36 is rejected in the same or substantially the same manner as claim 24.

Re Claim 37: (New) Claim 37, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 25. Accordingly, claim 37 is rejected in the same or substantially the same manner as claim 25.


Conclusion
Claims 20-37 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692